One Lewis, regularly employed by a railroad company for hire and residing on a tract of land adjacent to the city of Vancouver, in this state, in July 1931, employed appellant, Carsten, a carpenter by occupation, by the day to assist him in building a chicken house upon his property. Lewis, the owner, worked with and assisted Carsten in the construction of the building, and the relations between them were, apparently, such as usually obtain when an unskilled *Page 52 
owner employs skilled labor to produce a certain result.
In the course of the work, Carsten, through no fault or negligence on the part of his employer, suffered an injury which caused disability. He made claim for compensation to the department of labor and industries, which claim was rejected. Successive appeals to the joint board and to the superior court were unsuccessful, and he has appealed to this court.
[1] The one question here presented is: Was appellant, while employed as already stated, a workman within the meaning of our workmen's compensation act?
The statute in force at the time of the injury was chapter 132, Laws of 1929, p. 325, § 1, in which we find the following definitions:
"Except when otherwise expressly stated, employer means any person, body of persons, corporate or otherwise, and the legal personal representatives of a deceased employer, all while engaged in this state in any extra-hazardous work or who contracts with another to engage in extra-hazardous work.
"Workman means every person in this state, who is engaged in the employment of any employer coming under this act whether by way of manual labor or otherwise, in the course of his employment:" Rem. Rev. Stat., § 7675.
Since, in order to collect premiums and create the fund from which an injured workman may be compensated, employers must be identified and classified, and since the statute in plain terms designates only those employers who are engaged in extrahazardous work and provides that the employee in order to be a workman within the act, must be an employee of such an employer, it appears almost conclusively that the legislature did not intend to bring within the act the odd-job *Page 53 
man, or the man employed on occasions by an ordinary householder to repair or improve his property.
A contrary holding would lead to impossible results. The collection of premiums or assessments is a vital necessity, which comes first. If every householder is liable for such premiums covering every odd job of an hour's duration, or even for a job covering several days' time of a workman in building a chicken house, a cheap garage, or other structure on his property, then the state-wide effort required to collect such premiums will be out of all proportion to the sums involved, and the result will be that the state will expend at least two dollars for every dollar thus collected for the compensation fund. We see nothing in the statute law which calls for a construction leading inevitably to such an impractical, inefficient and burdensome result.
Nothing here said, of course, applies to temporary or casual employment of a workman or workmen by those engaged in an extrahazardous business as defined by the statute, nor have we overlooked that provision of Rem. Rev. Stat., § 7692, which forbids cities and towns the right to issue building permits "to any person" who has not submitted an estimated pay roll and paid the premiums thereon. That provision of the law has no effect in a case like this, where no building permit was required or could have been issued. And we need not now inquire whether the purpose of that enactment was only as a check upon those engaged in building as a business, or if thereby the legislative intent was to extend the act to owners who build for themselves by day labor.
We therefore hold that the service performed by the workman does not in and of itself bring him under the act, but it must be a service performed for an employer who comes under the act. We think these conclusions are not out of harmony with our previous holdings. In *Page 54 Parker v. Pantages Theater Co., 143 Wn. 176, 254 P. 1083, we held that, to come under the act, the workman must be engaged in an industry which has been classified as extrahazardous.Edwards v. Department of Labor  Industries, 146 Wn. 266,262 P. 973, is very nearly, if not quite, decisive of this case. It was there said:
"As a matter of common knowledge, many concerns in the state are engaged in the regular business of transfer, drayage and hauling for the general public for hire. Those are manifestly the `classes of business' or `industries' which the legislature had in mind, in enacting the statutes before quoted. L. Marks 
Company was not engaged in any business of transfer, drayage and hauling for hire, but was engaged only in hauling its own goods and chattels. Neither was it engaged in an industry, such as warehousing, an incidental part of which was transfer, drayage and hauling, or team and truck driving."
If hauling one's own goods is not the business of transfer, drayage or hauling for hire, then it would seem that a householder who erects a chicken house on his home property is not, by reason of that act, engaged in the business of building.
The still more recent case of Thurston County Chapter,American Red Cross v. Department of Labor  Industries,166 Wn. 488, 7 P.2d 577, is even more decisive. It is there said, in effect, again and again, that the compensation act is limited to those industries which are conducted for profit or gain and those employers who are engaged in such industries for profit or gain.
While a householder may, indirectly, receive profit or gain from the erection of a chicken house on his premises, he cannot, under the facts of this case, be said to be engaged in the erection of chicken houses *Page 55 
for profit within the meaning of the statute, even though it be given the most liberal interpretation.
The words of the statute — "Workman means every person . . . who is engaged in the employment of any employer coming under this act" — cannot be construed away, and must be given their natural and ordinary meaning and effect.
We are convinced that the judgment appealed from is right, and it is therefore affirmed.
BEALS, C.J., STEINERT, HOLCOMB, and PARKER, JJ., concur.